Rao, Chief Judge:
The appeal for reappraisement listed herein is submitted for decision upon the following stipulation of counsel:
IT IS HEKEBY STIPULATED AND AGBEED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the above entitled appeal for reappraisement covers merchandise consisting of brass wood screws and sheet metal screws, and that, at the time of exportation thereof from Japan to the United States, the market value or the price at which such merchandise was freely sold or, in the absence of sales, freely offered for sale to all purchasers in the principal markets in Japan, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment, to the United States, were the invoice unit prices, plus the proportionate share of the invoiced inland charges, net packed, but not including the invoiced 5 percent buying commission.
2. That all the merchandise covered by the appeals for reappraisement was entered subsequent to February 27,1968 [sic].
3. That the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
4. That the above entitled appeal for reappraisement may be deemed submitted for decision on the foregoing stipulation.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is represented by the invoice unit prices, plus a proportionate share of the invoiced inland charges, net, packed, but not including the invoiced 5 percent buying commission.
Judgment will be entered accordingly.